Citation Nr: 1440891	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-03 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant served on active duty from April 1968 to August 1971, and also had additional service in the Army National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 administrative decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009, a hearing (requested by the appellant in lieu of a Board hearing) was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the record.  In January 2011, the case was remanded (by a Veterans Law Judge other than the undersigned) for additional development and to satisfy notice requirements.  The case has been reassigned to the undersigned.

A claim seeking to establish that the character of the appellant's discharge from service is not a bar to VA benefits was previously denied by a final September 1984 administrative decision.  However, subsequent to that determination, additional relevant service records were secured (in May 2014).  Therefore, in accordance with 38 C.F.R. § 3.156(c)(1), the current claim will be reviewed de novo.


FINDINGS OF FACT

1.  The appellant was inducted into service in April 1968 and was discharged in August 1971 under other than honorable conditions due to a civil conviction for possession of marijuana.

2.  The appellant's possession, use, and trafficking of marijuana during his service; his Article 15 violation of failing to properly prepare himself for guard duty in February 1971; and his Article 15 violation of going absent without official leave (AWOL) in June 1971 constituted willful and persistent misconduct.





CONCLUSION OF LAW

The appellant's discharge from service was under dishonorable conditions, and the character of such discharge is a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative (if applicable) of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that in claims where it is necessary to first establish veteran status, proper VCAA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, the information the appellant is responsible for providing, and what information VA will seek to obtain concerning that element.

In correspondence dated in March 2011, the Agency of Original Jurisdiction (AOJ) notified the appellant of the information and evidence necessary to substantiate whether the character of his discharge rendered him ineligible for benefits.  The record reflects that the claimant is well aware that the critical question in the matter at hand is the character of his service.  Most recently, a May 2014 supplemental statement of the case (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The appellant's service treatment records (STRs) and service personnel records (SPRs) have been secured.  The relevant development requested in the Board's January 2011 remand (i.e., notice under Kent v. Nicholson which is now moot in light of § 3.156(c)(1) and the current de novo review, and obtaining additional service records pertinent to the appellant's applications to upgrade the character of his discharge) was completed, and there has been compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of whether the character of the appellant's discharge from service is a bar to VA benefits, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to the matter being decided is met.

Legal Criteria, Factual Background, and Analysis

A Veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. §  3.1(d).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).

Under 38 C.F.R. § 3.12, a discharge or release because of willful and persistent misconduct is to be considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  A discharge or release from service because of willful and persistent misconduct is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

The appellant served on active duty from April 1968 to August 1971.  His SPRs show that he was discharged under other than honorable conditions due to a civil conviction in May 1971 for possession of marijuana in December 1970.  His SPRs also show that he received an Article 15 violation in February 1971 for failing to properly prepare himself for guard duty, and an Article 15 violation in June 1971 for going AWOL.

In September 1971, the appellant filed an application to upgrade the character of his discharge; thereafter, in September 1972 and in September 1973, an Army Discharge Review Board determined that the appellant had been properly discharged.  Specifically, based on the testimony presented at the proceedings, the Army Discharge Review Board ruled that the appellant had been involved in the possession, use, and trafficking of marijuana during his service.  In September 1976, the appellant again filed an application to upgrade the character of his discharge; thereafter, in April 1977, a Department of Defense (DoD) Discharge Review Program (Special) upgraded the appellant's discharge to "general."  However, in November 1978, an Army Discharge Review Board ruled not to affirm the upgrade.  Later in November 1978, the appellant again filed an application to upgrade the character of his discharge; thereafter, in October 1979, an Army Discharge Review Board again ruled not to affirm the upgrade.

In administrative decisions in December 1971, September 1984, and January 2008, the AOJ determined that the character of the appellant's discharge from service was a bar to VA benefits, determining that his "other than honorable" discharge in August 1971 was due to offenses constituting willful and persistent misconduct.

The Board acknowledges the appellant's testimony that he used and possessed marijuana in service due to marital and financial stressors.  However, the fact remains (and he has freely admitted) that he consistently used and possessed marijuana while in service.

On longitudinal review of the record, and based on the foregoing evidence, the Board finds that the appellant's actions in service (possession, use, and in particular trafficking of marijuana during his service; his Article 15 violation of failing to properly prepare himself for guard duty in February 1971; and his Article 15 violation of being AWOL in June 1971) constituted willful and persistent misconduct.  The quality and length of his service cannot be considered to have been honest, faithful, meritorious, or of such benefit to the nation so as to compensate for his numerous offenses.  The evidence does not show that the appellant meets any exception which would authorize the Board to find that the character of discharge assigned by the service department is not applicable for purposes of entitlement to compensation benefits administered by VA.  Accordingly, the character of his discharge is dishonorable, and is a bar to his receipt of VA benefits.





ORDER

The appeal to establish that the character of the appellant's discharge from service is not a bar to VA benefits is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


